DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 2, 4-7 and 10-13 are pending and have been examined below.

Response to Arguments
Applicant's amendments with respect to 35 USC 112a and 112b have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 12 and 13 are rejected under 35 USC 103 as being unpatentable over US 20150012172 ("Hegemann") in view of US20160363659 ("Mindell") and US20130253754 ("Ferguson").

Claim 1
Hegemann discloses a vehicle sensor training system for a host vehicle comprising a controller (abstract), comprising: 
a first computing device configured to, by a processor, receive dynamics data from a vehicle sensor of the host vehicle (0014 standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor.); 
a receiving device configured to, by the processor, receive real time object identification data from a reference target, wherein the reference target includes a traffic signaling object (0027 device includes detection and identification means for traffic light signals from data of at least one environment sensor.); and 
a second computing device configured to, by the processor, compile the dynamics data from the first computing device and the real-time object identification data from the receiving device and calibrate a second vehicle sensor based on the compiled dynamics data and real time object identification data (0032 identification of a change from signal Ito signal II from the data of a camera sensor by means of an image processing a calibration of a plurality of environment sensors can be prepared. By the identification of a change to signal III the calibration of a plurality of environment sensors can be started, in particular when it is ensured that the own vehicle is at a standstill (e.g. from speed sensor data or also from camera data)., 0026 calibration is performed by at least one environment sensor of a first type and at least one environment sensor of a second type. The data of the at least two environment sensors of the first and second type are entered into a common occupancy grid. The environment sensor of the first type can be, for example, a beam sensor and the environment sensor of the second type can be, for example, a camera sensor., 0018 detection and identification of traffic light signals is performed from the data of a camera sensor).
Hegemann fails to disclose wherein the traffic signaling object comprises a transponder. However, Hegemann does disclose a reference target including a traffic signaling object (0027). Furthermore, Mindell teaches a system that calibrates vehicle sensors based on signals received from traffic lights (0150 vehicles 146, 148 can also be configured to receive navigation signals 150 from antennae located on the rooftops of the buildings, traffic lights, light posts, and the like so as to navigate the vehicle, to update the navigation sensors, to calibrate or reset the navigation sensors), including wherein the traffic signaling object comprises a transponder (0200 system can include at least one transmitter configured as a transceiver placed at an intersection, e.g., on a traffic light, and a transponder placed in or on an automobile for purposes of vehicle navigation and/or collision avoidance, so that when an automobile approaches an intersection, a precision range to the traffic light transponder is obtained for purposes of calibrating and resetting automobile navigation solution to a high level of precision.).
	Hegemann and Mindell both disclose systems of calibrating vehicle sensors based on information received from traffic lights. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Mindell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and MIndell would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the traffic signaling object comprises a transponder.
	Hegemann fails to disclose that the calibration of the second vehicle sensor is as to a meaning and a response by the host vehicle to of the traffic signaling object. However, Hegemann does disclose calibrating the vehicle sensor based on the dynamics data and the real-time object identification data (0032, 0026). Furthermore, Ferguson teaches that the calibration of the second vehicle sensor is as to a meaning and a response by the host vehicle to of the traffic signaling object (0028, 0051).
	Hegemann and Ferguson both disclose systems of identifying traffic signals. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Ferguson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and Ferguson would have made obvious and resulted in the subject matter of the claimed invention, specifically that the calibration of the second vehicle sensor is as to a meaning and a response by the host vehicle to of the traffic signaling object.

Claim 2
Hegemann discloses wherein the dynamics data includes one of a vehicle speed level, a vehicle acceleration rate, a vehicle yaw rate, a vehicle steering wheel position, a vehicle brake position, a vehicle throttle position, and a vehicle transmission gear position (0014 standstill of the vehicle can be determined in particular from speed sensor data or from data of at least one environment sensor.).

Claim 4
Hegemann discloses wherein the receiving device is interconnected with an antenna configured to receive an electromagnetic radio-frequency signal from the transponder of the reference target (0020 the detection and identification of traffic light signals can be performed from the data of a vehicle communication unit (C2X). For this purpose, the traffic light can send data regarding its current traffic light signal or condition to the communication unit of the vehicle. Examiner notes that antennas and electromagnetic radio-frequency signals were well-known in the art before the effective filing date as means for receiving data).

Claim 5
Hegemann discloses wherein the electromagnetic radio-frequency signal includes at least the real-time object identification data (0020 the detection and identification of traffic light signals can be performed from the data of a vehicle communication unit (C2X). For this purpose, the traffic light can send data regarding its current traffic light signal or condition to the communication unit of the vehicle.).

Claim 6
Hegemann discloses wherein the second computing device further determines if the data from the first computing device and the receiving device correspond to a same object (0040 a vehicle also standing at the red light can be in the detection range (2) of the long-range radar and in the detection range (3) of the stereo camera. The calibration effects that subsequently both environment sensors generate matching data (e.g. position of the object, the distance between the own vehicle and the object, extension of the object) for the stationary vehicle.).

Claim 12
Hegemann discloses wherein the second computing device selectively calibrates the vehicle sensor based on an availability of the dynamics data and the real time object identification data (0016 in particular on the basis of the detection of stationary objects a multi-sensor calibration can be performed, in which the environment sensors available in the vehicle can at least be calibrated against each other in pairs.).

Claim 13
Hegemann discloses a vehicle comprising the vehicle sensor training system of claim 1 (abstract).

Claim 7 is rejected under 35 USC 103 as being unpatentable over Hegemann in view of Mindell and Ferguson, in further view of US20140140353 ("Stahlin").

Claim 7
Hegemann fails to disclose wherein the second computing device identifies priority between the dynamics data and the real-time object identification data when the vehicle dynamics data corresponds to a different object from that of the receiving device. However, Hegemann does disclose wherein the second computing device further determines if the data from the first computing device and the receiving device identify the same object (0040). Furthermore, Stahlin teaches wherein the second computing device identifies priority between the dynamics data and the real-time object identification data when the vehicle dynamics data corresponds to a different object from that of the receiving device (0023 a priority can be allocated to a class of relevance. A different priority can preferably be allocated to different classes of relevance. It is also possible to allocate different priorities to data or the associated objects in a class of relevance in the sense of a division according to importance of the data in order to sort the received data according to their importance within a class of relevance also.).
	Hegemann and Stahlin both disclose vehicle systems that sense objects in the surroundings. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Stahlin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and Stahlin would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the second computing device identifies priority between the dynamics data and the real-time object identification data when the vehicle dynamics data corresponds to a different object from that of the receiving device.

Claims 10 and 11 are rejected under 35 USC 103 as being unpatentable over Hegemann in view of Mindell and Ferguson, in further view of US20140277986 ("Mahler").

Claim 10
Hegemann fails to disclose wherein the second computing device outputs a predicted phase and timing for one or more upcoming traffic lights based on the vehicle sensor. However, Hegemann does disclose determining phase and timing for traffic lights based on the trained vehicle sensor (0023). Furthermore, Mahler teaches wherein the second computing device outputs a predicted phase and timing for one or more upcoming traffic lights based on the vehicle sensor (0020 combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals…GPS data…camera data, 0022 The data are then analyzed at step 220. Advanced modeling, data mining, and/or machine learning techniques may be used to predict traffic signal information, including signal phase and timing (SPAT) information).
	Hegemann and Mahler both disclose systems of determining traffic signal phases. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Mahler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and Mahler would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the second computing device outputs a predicted phase and timing for one or more upcoming traffic lights based on the vehicle sensor.

Claim 11
Hegemann fails to disclose wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the vehicle sensor. However, Hegemann does disclose determining phase and timing for traffic lights based on the trained vehicle sensor (0023). Furthermore, Mahler teaches wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the vehicle sensor (0020 combine data from a plurality of different types of sources into a database, and analyze the data to make predictions regarding states of traffic signals…GPS data…camera data, 0022 The data are then analyzed at step 220. Advanced modeling, data mining, and/or machine learning techniques may be used to predict traffic signal information, including signal phase and timing (SPAT) information).
	Hegemann and Mahler both disclose systems of determining traffic signal phases. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Hegemann to include the teaching of Mahler since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Hegemann and Mahler would have made obvious and resulted in the subject matter of the claimed invention, specifically wherein the second computing device outputs a predicted sign type for one more upcoming traffic signs based on the vehicle sensor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663